SHARPE, J.
This prosecution was commenced in the county court by affidavit charging defendant with violating the local liquor prohibition law in Sumter county found in Acts of 1890-91, p. 312. On his demand for a jury the cause was transferred to the circuit court where he was on verdict adjudged guilty under the third section of the act and fined as for a second offense. Certain exceptions were reserved to the rulings on evidence and other action of the court, but they are each without merit. Seemingly the charges requested by and refused to defendant, and likewise his motion for a new trial were intended to raise the question as to whether he could be legally tried in the circuit court Avithout an indictment. The amended act regulating trials of misdemeanors in the Sumter county court (see Acts, 1898-99, p. 37G) provides: “That -any person, charged AAdth a misdemeanor, excepting violation of the revenue law, either by complaint or indictment, shall be entitled to a trial by jury, but should he waive the same, the court shall make an entry thereof on the *131record, and. shall proceed to hear and determine the case; but if a jury is demanded, and in no other case, the Conid slrnli make an entry of record in said cause, that the defendant demanded a jury, and upon said entry of a demand for a jury, the clerk of the county court, shall transfer the indictment and complaint, as the ease may be, to the circuit court, together with a certified copy of all docket entries and minutes of proceedings made in said cause to said circuit court, and upon said transfer of the indictment or complaint, and certificate of the docket entries and minutes of the proceedings made therein, the jurisdiction of said circuit court shall attach in said cause, and the jurisdiction of said county court shall cease and terminate, and the cause shall stand regularly for trial in said circuit court,” etc. In this act there is a clear implication that cases begun by affidavit in the county court shall when transferred to the circuit court be there tried on the complaint as made by the affidavit, and without action by the grand jury. To so enact was fully within the power of the. legislature. The present constitution, different in this respect from the constitutions prior to that of 1865 (Thomas v. The State, 107 Ala.61), excepts misdemeanors from its prohibition against proceeding criminally by information for indictable offenses, by providing that in cases of misdemeanors “the General Assembly may by law dispense with a grand jury, and authorize such prosecutions and proceedings before justices of the peace or such other inferior courts as may be by law established.” — -Const., § 9, Art. I. The first clause of this proviso giving power to dispense with a grand jury is general, and applies to circuit courts as well as other courts.
Judgment affirmed.